Citation Nr: 1503141	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to September 1995 and from March 2003 to October 2003.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  An October 2014 letter informed the Veteran that his hearing was scheduled in December 2014.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issues of entitlement to service connection for anxiety disorder and adjustment disorder have been combined and expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, VA and private treatment records contain multiple psychiatric diagnoses for the Veteran:  schizophrenia, anxiety, bipolar disorder, PTSD, psychotic disorder, panic disorder without agoraphobia.  See treatment records July 2006, May 2011, February 2014.  VA treatment records from February 2014 specify that the diagnosis of PTSD was made in accordance with DSM-V criteria.

In January 2013, the Veteran was afforded a VA mental compensation and pension examination.  However, as this examination was afforded in connection with the Veteran's claim for a pension, no etiology opinion was provided.  The Veteran was afforded another VA compensation and pension examination in July 2014 in connection with his claim for service connection for PTSD.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria; they met the criteria for diagnoses of unspecified psychotic disorder and panic disorder without agoraphobia.  However, no etiology opinion was given.  Additionally, no mention was made of the February 2014 VA treatment records which contain a diagnosis of PTSD made in accordance with DSM-V criteria.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the lack of an etiology opinion and lack of discussion of the previously-given diagnosis of PTSD, the Board finds that remand is in order for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from VA Medical Center Omaha.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability, to include schizophrenia, anxiety, bipolar disorder, PTSD, psychotic disorder, and/or panic disorder without agoraphobia.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability, to include schizophrenia, anxiety, bipolar disorder, PTSD, psychotic disorder, and/or panic disorder without agoraphobia.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of treatment during basic training.  The examiner is requested to specifically discuss the February 2014 VA treatment records in which the Veteran was given a diagnosis of PTSD specifically in accordance with DSM-V criteria.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




